Citation Nr: 0029309	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-11 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
in connection with hospitalization at Albany Medical Center 
and Sunnyview Hospital from January 15 through February 11, 
1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1999 and later decisions of the VA Medical Center 
(VAMC) in Albany, New York that denied payment of or 
reimbursement for medical expenses in connection with 
hospitalization at Albany Medical Center and Sunnyview 
Hospital from January 15 through February 11, 1999.



FINDINGS OF FACT

1.  The veteran does not have a service-connected disability.

2.  The veteran's hospitalization and medical services at 
Albany Medical Center and Sunnyview Hospital from January 15 
through February 11, 1999, were not previously authorized by 
VA.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical 
expenses in connection with hospitalization at Albany Medical 
Center and Sunnyview Hospital from January 15 through 
February 11, 1999, have not been met.  38 U.S.C.A. § 1728 
(West 1991 & Supp. 2000); 38 C.F.R. § 17.120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition d 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b)	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120 (previously 17.80, reclassified 
as of May 13, 1996).

A review of the evidence in the veteran's claims folder shows 
that service connection has not been granted for any of his 
disabilities.  Since he does not have a service-connected 
disability, he fails the first part of the above test (he is 
not participating in a Chapter 31 program, which requires a 
service-connected disability).

Private medical documents show that the veteran incurred 
expenses for medical treatment in connection with 
hospitalization at Albany Medical Center and Sunnyview 
Hospital from January 15 through February 11, 1999, and his 
assertions are to the effect that this treatment was provided 
in a medical emergency.  For the sake of argument, assuming 
that this medical treatment was provided for a medical 
emergency, he still does not meet the requirements of the 
above-noted statutory and regulatory provisions for VA 
payment of or reimbursement for the cost of this treatment.  
The evidence shows that VA personnel did not authorize the 
veteran's care in question.  The veteran argues that he 
believed he had VA authorization for his medical care, but 
his mistaken belief that he had such VA authorization is of 
no benefit to him.  Smith v. Derwinski, 2 Vet. App. 378 
(1992).  The evidence shows that, prior to the 
hospitalization in question, the veteran spoke with an 
employee of the VA Medical Center in Albany and explained 
that he was on the waiting list for his heart surgery at the 
Buffalo VA Medical Center; that he had Medicare and 
supplemental insurance; and that he preferred the procedure 
be done locally at Albany Medical Center.  The VA employee 
arranged to have the veteran's angiographic studies forwarded 
from Buffalo to the Albany Medical Center, and informed the 
veteran that VA would not be responsible for any expenses he 
incurred.

The Board finds that the greater weight of the evidence shows 
that the medical expenses in question were not previously 
authorized by VA.

In this case, the evidence shows that the veteran does not 
have a service-connected disability.  Hence, his claim must 
be denied.



ORDER

The claim for payment of or reimbursement for medical 
expenses in connection with hospitalization at Albany Medical 
Center and Sunnyview Hospital from January 15 through 
February 11, 1999, is denied.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


